DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. Patent Publication No. 20150350686) hereinafter referred to as Zhou; in view of Li et al. (U.S. Patent Publication No. 20130304243) hereinafter referred to as Li.

an image processing apparatus comprising:
a hardware encoder that is configured to compress captured images with a dedicated circuit (e.g. pre-encoder 223 of fig. 2), the captured images being sequentially captured by an imaging device (e.g. the video source 210 of fig. 2 may capture video data and generate a video data signal therefrom; paragraph 13);
a non-volatile memory that is configured to sequentially store the captured images compressed by the hardware encoder (e.g. according to fig. 2, pre-encoder 223 has a memory for storing images captured); and
a transmission portion (e.g. transmitter 230 of fig. 2) that transmits, through wireless communication (e.g. the network 130 represents any number of networks that convey coded video data between the terminals 110, 120, including for example wireline and/or wireless communication networks; paragraph 12), the captured images compressed by the software encoders to a receiver device that is an external device of the image processing apparatus (e.g. the terminals 110, 120 each may capture video data at a local location and code the video data for transmission to the other terminal via the network 130; paragraph 10), wherein:
the transmission portion selectively employs a type of the receiver device to which the compressed captured images are transmitted (e.g. the transcoding mode may be adaptively enabled and disabled, for example on a block-by-block basis, regional, or frame-by-frame basis; paragraph 46).
Although Zhou discloses a software encoders that is configured to compress the captured images on a general-purpose processor (e.g. in embodiments in which the pre-encoder 223 is implemented as hardware and the encoder 224 is implemented as software; paragraph 18), wherein each of the software encoders compresses the captured images having different total number of pixels and each having a smaller total number of pixels than a total number of pixels employed by the hardware encoder (e.g. the method 400 may .
Zhou fails to explicitly disclose a plurality of software encoders.
However, Li teaches a plurality of software encoders (e.g. paragraph 66 describes plurality of encoders). 
each of the software encoders is further configured to compress the captured images using a number of pixels defined in the type of the receiver device (e.g. the media gateway 300 may maintain a plurality of encoding profiles, each of which may comprise encoding related information or parameters such as, for example, encoding resolution, coder -decoder (CODEC) types, coding rate, segment length or duration, bit rate, frame rate, temporal correlation and/or coding mode; paragraph 66).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Zhou’s invention of method and system of video encoding and compression to include Li’s a method that receives sets of encoding features supported by each of one or more decoders of the second device, because it provides a method and system for multiplexing, synchronizing, and assembling multiple audio/video (A/V) streams in a media gateway.

Regarding Claim 4, Zhou discloses the image processing apparatus according to claim 1, further comprising:
a reception portion that receives a target image request transmitted from the receiver device to which the captured image compressed by a software encoder of the software encoders has been transmitted (e.g. the coding engine 224 may include a decoder (not shown) to reconstruct coded reference picture frames from the coded video data; paragraph 18), the target image request requesting a target image as a captured image compressed by the hardware encoder and corresponding to the captured image compressed by the corresponding software encoder (e.g. according to fig. 2, the images compressed by pre-encoder 223 of fig. 2 corresponds to the images received by coding engine 224 of fig. 2), wherein:
the transmission portion transmits the target image accumulated in the non-volatile memory to the receiver device that is a transmission source of the target image request in response to that the reception portion receives the target image request (e.g. the terminals 110, 120 each may capture video data at a local location and code the video data for transmission to the other terminal via the network 130. Each terminal 110, 120 may receive the coded video data of the other terminal from the network 130, reconstruct the coded data and display video data recovered therefrom; paragraph 10).

Regarding Claim 7, claim 7 is rejected for the same reasons set forth in the rejection of claim 1.

Claims 2-3, and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou; in view of Li; in view of Matthews (U.S. Patent Publication No. 20160291592) hereinafter referred to as Matthews; further in view of Huang et al. (U.S. Patent Publication No. 20190075302) hereinafter referred to as Huang.

Regarding Claim 2, Zhou and Li fail to explicitly disclose the image processing apparatus according to claim 1, wherein:
the image processing apparatus is provided on a vehicle;
at least one of the software encoders compresses a captured image in a partial region of each of the captured images sequentially captured by the imaging device; and
a region compressed by the at least one of the software encoders in each of the captured images sequentially captured by the imaging device is changed in accordance with a traveling state of the vehicle.
However, Matthews teaches the image processing apparatus is provided on a vehicle (e.g. the camera 108 may be mounted, for example, in a front-facing arrangement, such that the camera 108 provides a desired horizontal field view (e.g., 30 degree, 60 degree, 120 degree, etc.) of the surroundings in the front of the vehicle as the vehicle travels down a road, lane, or path in a forwardly direction; paragraph 35).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Zhou and Li’s invention to include Matthews’ systems and methods for processing and displaying video acquired from a remote camera mounted on a vehicle, because it provides system and method includes determining whether a new image captured by the video camera of the surroundings of the remotely controlled vehicle has been received.
However, Huang teaches the image processing apparatus is provided on a vehicle;
at least one of the software encoders compresses a captured image in a partial region of each of the captured images sequentially captured by the imaging device (e.g. the ROI determination circuit 120 determines whether to adjust the encoding parameters of the encoding circuit 110 according to the confidence value Nc, thereby improving the video quality after compression is performed; paragraph 37); and
a region compressed by the at least one of the software encoders in each of the captured images sequentially captured by the imaging device is changed in accordance with a traveling state of the vehicle (e.g. the video encoding apparatus and the video encoding method can simultaneously achieve tracking the objects passing through the initial ROI and dynamically adjusting a respective size and/or a respective shape of at least one actual ROI (the region(s) where the objects are actually located, or the dynamic ROI(s)); paragraph 8).


Regarding Claim 3, Zhou and Li fail to explicitly disclose the image processing apparatus according to claim 2, wherein:
an imaging range of the imaging device includes at least a front of the vehicle; and
the region compressed by the at least one of the software encoders is a partial region in the front of the vehicle in each of the captured images sequentially captured by the imaging device during traveling of the vehicle, and includes an area where a moving object is located in each of the captured images sequentially captured by the imaging device during a stop of the vehicle.
However, Matthews teaches an imaging range of the imaging device includes at least a front of the vehicle (e.g. the camera 108 may be mounted, for example, in a front-facing arrangement, such that the camera 108 provides a desired horizontal field view (e.g., 30 degree, 60 degree, 120 degree, etc.) of the surroundings in the front of the vehicle as the vehicle travels down a road, lane, or path in a forwardly direction; paragraph 35).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Zhou and Li’s invention to include Matthews’ systems and methods for processing and displaying video acquired from a remote camera mounted on a vehicle, because it provides 
However, Huang teaches the region compressed by the at least one of the software encoders is a partial region in the front of the vehicle in each of the captured images sequentially captured by the imaging device during traveling of the vehicle, and includes an area where a moving object is located in each of the captured images sequentially captured by the imaging device during a stop of the vehicle (e.g. the video encoding apparatus and the video encoding method can simultaneously achieve tracking the objects passing through the initial ROI and dynamically adjusting a respective size and/or a respective shape of at least one actual ROI (the region(s) where the objects are actually located, or the dynamic ROI(s)); paragraph 8).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Zhou and Li’s invention to include Huang’s video processing system and video encoding apparatus and a video encoding method, because it provides a video encoding apparatus and a video encoding method for identifying one or more region of interest (ROI) objects according to an initial ROI and generating one or more dynamic ROIs for tracking one or more ROI objects within a current video frame.

Regarding Claim 5, claim 5 is rejected for the same reasons set forth in the rejection of claims 1, 2, and 3.

Regarding Claim 6, claim 6 is rejected for the same reasons set forth in the rejection of claim 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAFEMI OLUDAYO SOSANYA whose telephone number is (571)270-1069.  The examiner can normally be reached on M-F 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN BRUCKART can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OBAFEMI O SOSANYA/Primary Examiner, Art Unit 2423